 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 1 of 74

z i Martin A. Makary M.D., M.P.H. ,
J OHNS HOPKINS MED ICINE Professor of Surgery and Health Policy & Management
Johns Hopkins University
Department of Surgery Johns Hopkins Hospital
600 N Wolfe St, Halsted 610

Baltimore, MD 21287
Tel 410-502-6845
mmakary1 @jhmi.edu

May 1, 2016
RE: Methodology used for collecting national health statistics

Dr. Thomas Frieden

Director, U.S. Centers for Disease Control and Prevention
1600 Clifton Road

Atlanta, GA 30329-4027

Dear Dr. Frieden,

We are writing this letter to respectfully ask the Centers for Disease Control and Prevention
(CDC) to change the way it collects our country’s national vital health statistics each year. The list
of most common causes of death published is very important--it informs our country’s research and
public health priorities each year. The current methodology used to generate the list has what we
believe to be a serious limitation. As a result, the list has neglected to identify the third leading
cause of death in the U.S —medical error. The limitation stems from a historic policy that says
death certificates can only be tabulated with an ICD billing code. For example, a patient who dies
directly from a medical error is not counted in our national health statistics as a country, under-
representing an important burden of health in the U.S.

We define death due to medical error as death due to 1) an error in judgment, skill, or
coordination of care, 2) a diagnostic error, 3) a system defect resulting in death or a failure to rescue
a patient from death, or 4) a preventable adverse event. The prevalence of death due to medical
error leading to patient deaths has been established in the literature. From studies that analyzed
documented health records, we calculated a pooled incidence rate of 251,454 deaths per year.(1) If
we project this quantity into the total number of deaths in the year 2013 (2,596,993 deaths), they
would account for 9.7% of all deaths in the nation.(2) This figure far surpasses the current third
leading cause of death on the CDC’s most recent rank order. Moreover, the 251,454 estimate we
derived from the literature is an underestimate because the studies conducted did not include
outpatient deaths or deaths at home due to a medical error.

Currently, the CDC uses a deaths collection system that only tallies causes of death
occurring from diseases, morbid conditions, and injuries.(3) The information on death certificates
filled out by physicians, funeral directors, medical examiners, and coroners form the basis of an
annually updated list of the most common causes of death. We found that the death certificate form
has a major limitation. Since 1949, when the U.S. adopted the International Form of Medical
Certificate of Cause of Death, the CDC has tabulated the national mortality statistics by assigning
an International Classification of Disease (ICD) billing code to the cause of death.(4) As a result,
causes of death not associated with an ICD code, such as human and system factors in medical care,

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 2 of 74

are not captured. While current system is consistent with World Health Organization (W.H.O.)
guidelines, allowing common measurement definitions between countries, the U.S. should be a
leader in recognizing the role of medical error in national health statistics.

We suggest that the CDC allow clinicians to list medical error as the cause of death, and, in
the interim, the CDC should list medical error as the third most common cause of death in the U.S.
after heart disease (611,105 deaths per year) and cancer (584,881 deaths per year) and replacing
respiratory disease (149,205 deaths per year).(2) The U.S. government and private sector spend a lot
of money on heart disease research and prevention. They also spend a lot of money on cancer
research and prevention. It is time for the country to invest in medical quality and patient safety
proportional to the mortality burden it bears. This would mean research in technology that reduces
harmful and unwarranted variation in medical care, the non-technical (behavioral) and
communication skills that prevent harm, ways to improve the diagnostic accuracy, and the
prevention before and rescue after a preventable adverse event. Each year, the U.S. Agency for
Healthcare Research and Quality receives thousands of project proposals aimed at reducing
preventable harm, but very few ever get funded because funding work on the delivery of care has
historically taken a back seat to funding new treatments. Our Johns Hopkins research team even
submitted a grant proposal to reduce unnecessary cancer surgery to the National Cancer Institute,
but it was rejected from the N.C.I. despite being funded by the prestigious Robert Wood Johnson
Foundation. Based on the prevalence of the problem of poor quality medical care, the human
suffering and price tag due to error are significant and merits proportional funding.

The ICD code book is limited in its ability to be a classification system for keeping national
health vital statistics due to its inability to capture most types of medical error. Creating one
additional field on the death certificate form to inquire if immediately preventable complications
stemming from the patient’s medical care was the primary contributor to the patient’s death would
advance the science of safety. This information should also have the same medico legal protection
that currently protects hospital quality improvement data from legal discovery.

Appropriately recognizing the role of medical error in health care has enormous implications
for medicine. Drawing on reliable data, deaths from care, rather than from the disease that brought
the person into care, should be addressed with the same resources and vigor as other scientific
endeavors. At minimum, listing the death burden of medical error would help create an open dialog
about the problem. Currently, deaths due to medical error result only in internal discussions in
confidential forums such as a hospital’s internal root cause analysis committee or a department’s
morbidity and mortality conference. These forums review only a fraction of detected adverse events
and the lessons learned are rarely disseminatéd beyond the borders of a single department or
institution. We need more honest conversations about the problem. It would also help the many
clinicians who cope with the mental trauma, and even post traumatic stress disorder, after being
involved in a patient death due to error.

The CDC’s annual list of most common causes of death in the U.S. should strive for
accuracy. It informs our country’s national funding campaigns. An accurate list is important to
appropriately shape the trajectory of public health initiatives in areas where the most people are
being affected. It could also me an example to other countries around the world that also need to
reform their methodology for collecting national health statistics.

Increasing the transparency of the magnitude of the problem can lead to the design of safer
systems mitigating their frequency, visibility, and consequences in both the U.S. and internationally.

 
Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 3 of 74

Reducing costly medical errors is critical towards the important goal of creating a safer, more
reliable health care system. Measuring and understanding the problem is the first step.

Sincerely,

Sarah Joo
Medical Student, Johns Hopkins University School of Medicine

Mevhge Lee
Michael Daniel
Medical Student, Johns Hopkins University School of Medicine

Ss

Tim Xu MPP
Medical Student, Johns Hopkins University School of Medicine

Wt, Phy

Martin A. Makary M.D., M.P.H., F.A.C.S.
Professor of Surgery and Health Policy & Management
Jobns Hopkins University School of Medicine

Literature Cited

1. Makary MA, Daniel M. Medical Error: The Third Leading Cause of Death in the United States.

BMJ. May 4, 2016.

Deaths: Final Data for 2013. National Vital Statistics Report. [Internet]. 2016 Mar; Available

from: http://www.cdc.gov/nchs/fastats/leading-causes-of-death.htm

3. ICD-10 Volume-2 Instruction Manual (2010). World Health Organization. Published via:
http://www.who.int/classifications/icd/ICD10Volume2 en 2010.pdf?ua=1

4. Moriyama IM, Loy RM, Robb-Smith AHT, et. al. History of the Statistical Classification of
Diseases and Causes of Death. National Center for Health Statistics. 2011 March; 1-71.

tv

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 4 of 74
Page: 1 Document Name: untitled

 

NOTI NOTICE 010220 16:02
CHRISTINA O

CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MAILING ADDRESS:

APT-UNIT-ETC : UNIT 1

STREET ADDRESS : 4071 E SANTA BARBARA AVE TUCSON AZ 85711

TITLE : NA APPROVAL

THIS DECISION IS ABOUT YOUR NUTRITION ASSISTANCE (NA) APPLICATION

NA APPROVED: We approved your NA application received.on 12/02/2019

The following persons in your household are approved. The income,
resources, and expenses of these persons are used to determine if you
ligible for NA benefits and the monthly amount you will get.

   
   

      

  

Name
RUSSELL, R

Date of Birt
01/21/89

SCREEN 01 OF 22 MAIL? (Y):

 

Date: 1/2/20 Time: 4:02:34 PM

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 5 of 74
Page: 1 Document Name: untitled

NOTI NOTICE 010220 16:02
CHRISTINA O

CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MAILING ADDRESS:

APT-UNIT-ETC : UNIT 1

STREET ADDRESS : 4071 E SANTA BARBARA AVE TUCSON AZ 85711

TITLE : NA APPROVAL

 

BENEFIT AMOUNT

  
 

Starting 12/201)9 all persons listed above are eligible for

MAIL? (Y):

 

Date: 1/2/20 Time: 4:02:37 PM

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 6 of 74
Page: 1 Document Name: untitled

NOTI NOTICE 010220 16:03
CHRISTINA O

CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MAILING ADDRESS:

APT-UNIT-ETC : UNIT 1

STREET ADDRESS : 4071 E SANTA BARBARA AVE TUCSON AZ 85711

TITLE : NA APPROVAL

For the next month you are eligible for $194.00, and after that you
are eligible for $194.00.

Your first month's benefit may be less than the monthly benefit listed
above because your benefits started the day we received your
application.

NOTE: If you turned in your application after the 15th of the
month you may get your first and second month of benefits at
the same time. You will not receive your next benefits until
the third month.

These amounts may change if there is a change in the number of people
in your household, income and/or expenses for the 2nd and 3rd months.
SCREEN 03 OF 22 MAIL? (Y):

 

Date: 1/2/20 Time: 4:03:12 PM

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 7 of 74
Page: 1 Document Name: untitled

NOTI NOTICE 010220 16:03
CHRISTINA O

CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MAILING ADDRESS:

APT-UNIT-ETC : UNIT 1

STREET ADDRESS : 4071 E SANTA BARBARA AVE ‘TUCSON AZ 85711

TITLE ; NA APPROVAL
We will send you a separate notice if this is the case.

There are also certain households that meet the requirements of a
special household. These households may be eligible for the minimum
allotment of $16.00.

You are approved through 11/2020

NOTE: You may get less in benefits if you have an ongoing
overpayment and it is collected from your monthly benefits.
Notices about overpayments are sent by the Office of
Accounts Receivable and Collections.

This amount may change without notice if you have a pending Cash
Assistance (CA) application and it is approved.
SCREEN 04 OF 22 MAIL? (Y):

 

Date: 1/2/20 Time: 4:03:24 PM

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 8 of 74
Page: 1 Document Name: untitled

NOTI NOTICE 010220 16:03
CHRISTINA O

CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MATLING ADDRESS:

APT-UNIT-ETC : UNIT 1

STREET ADDRESS : 4071 E SANTA BARBARA AVE ‘TUCSON AZ 85711

TITLE : NA APPROVAL

 

RESPONSIBILITY FOR REPORTING CHANGES

You must report the changes listed below by the 10th day of the month
following the month the changes occur:

Simplified Reporting - You must report when the total gross income of
all persons getting NA in your household totals more than $1354.Gross
income is the amount of your income before any deductions. When you
are an able-bodied adult between the ages of 18 and 49 with no
dependent children, you must report if your work hours are decreased
below 80 hours per month.

We have attached to this notice the CHANGE REPORT form to use in
SCREEN 05 OF 22 MATL? (Y):

 

Date: 1/2/20 Time: 4:03:27 PM

 
 

 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 9 of 74
Page: 1 Document Name: untitled

NOTI NOTICE 010220 16:03
CHRISTINA O
CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MAILING ADDRESS:
APT-UNIT-ETC UNIT 1
STREET ADDRESS 4071 E SANTA BARBARA AVE TUCSON AZ 85711
TITLE : NA APPROVAL
reporting your changes.

oe 00

If you are approved for a 12 or 24-month approval period, you will be
required to complete a Mid Approval Contact (MAC) form halfway through
your approval period. On the MAC form you will be required to report
and verify any changes in your home address or who lives with you, and
certain changes in your income and expenses. You must answer all
questions on the form, sign the form, and turn it in by the 10th day
after it is mailed to you or your benefits will be stopped.

 

ELECTRONIC BENEFITS TRANSFER (EBT) /QUEST CARD

Your first month's benefits will go on your EBT card on the day after
approval. After that, benefits will go on your EBT card on
SCREEN 06 OF 22 MAIL? (Y):

 

Date: 1/2/20 Time: 4:03:29 PM

 
Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 10 of 74
Page: 1 Document Name: untitled

NOTI NOTICE 010220 16:03
CHRISTINA O

CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MAILING ADDRESS:

APT-UNIT-ETC : UNIT 1

STREET ADDRESS : 4071 E SANTA BARBARA AVE TUCSON AZ 85711

TITLE : NA APPROVAL

9th of each month.

If you turned in your application after the 15th of the month, you may
get your first and second month of benefits at the same time.

The EBT card works like an ATM/debit card and may be used at retail
stores where it is accepted.

You can check your balance by:
- Calling the number on the back of your card or
- Visiting: www.ebtEDGE.com
FIRST TIME RECEIVING BENEFITS?

You may have already received your EBT Card from your eligibility
SCREEN 07 OF 22 MAIL? (Y):
Sf

 

Date: 1/2/20 Time: 4:03:32 PM

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 11 of 74
Page: 1 Document Name: untitled

NOTI NOTICE 010220 16:03
CHRISTINA O

CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MATLING ADDRESS:

APT-UNIT-ETC : UNIT 1

STREET ADDRESS : 4071 E SANTA BARBARA AVE TUCSON AZ 85711

TITLE : NA APPROVAL

office. If not, you will get it in the mail within 5-7 business days.
You will receive information with your card. This card never expires.

RECEIVED BENEFITS IN ARIZONA BEFORE?

If you have ever received Cash or Nutrition benefits in Arizona use
the card you were issued at that time. That card does not expire.

If you do not get your card or your card does not work, call the EBT
Customer Service 24-Hour Hotline at 1 (888) 997-9333 (toll free) . The
! TTY number for the hearing impaired is 1 (800) 367-8939.

If you lose your EBT card, you may have to pay a replacement fee.
This will be taken out of your benefits.

 

SCREEN 08 OF 22 MAIL? (Y):

 

Date: 1/2/20 Time: 4:03:35 PM

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 12 of 74
Page: 1 Document Name: untitled

NOTI NOTICE 010220 16:03
CHRISTINA O

CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MAILING ADDRESS:

APT-UNIT-ETC : UNIT 1

STREET ADDRESS : 4071 E SANTA BARBARA AVE TUCSON AZ 85711

TITLE : NA APPROVAL

REASON FOR OUR DECISION

We used your Household's Total Monthly Net Income of $0.00 to
figure the NA benefits for the 1 person(s) eligible to receive
benefits.

HOW WE FIGURED THE AMOUNT FOR WHICH YOU ARE ELIGIBLE

NOTE: There are income types that are not countable and not included
in the budget calculations below. For example, earned income of a
child less than 18 years old and attending school at least half-time,
Agent Orange payments, AmeriCorps payments, and energy assistance
payments.

SCREEN 09 OF 22 MAIL? (Y):

 

Date: 1/2/20 Time: 4:03:38 PM

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 13 of 74
Page: 1 Document Name: untitled

 

NOTI NOTICE 010220 16:03
CHRISTINA O

CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MAILING ADDRESS:

APT-UNIT~-ETC : UNIT 1

STREET ADDRESS : 4071 E SANTA BARBARA AVE TUCSON AZ 85711

TITLE : NA APPROVAL

HOW WE FIGURED YOUR HOUSEHOLD'S TOTAL MONTHLY GROSS INCOME

1. We added all your countable monthly income to get the

Total Monthly Gross Income:
- Gross Monthly Earned Income (before taxes or payroll

deductions) : (a) $240.00
- Total Unearned Income (such as benefits from Social

Security, Child Support, Unemployment, Veteran Affairs,

Sponsor's Income and DES Cash Assistance): (b) $0.00
2. Total Monthly Gross Income (a + b): $240.00

HOW WE FIGURED YOUR HOUSEHOLD'S TOTAL MONTHLY NET INCOME
3. Monthly Income Deductions Allowed by Federal Law:

- Earned Income Deduction: 20% of Gross Monthly
SCREEN 10 OF 22 MAIL? (Y):

 

Date: 1/2/20 Time: 4:03:41 PM

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 14 of 74
Page: 1 Document Name: untitled

 

NOTI NOTICE 010220 16:03
CHRISTINA O
CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MATLING ADDRESS:
APT-UNIT-ETC : UNIT 1

STREET ADDRESS : 4071 E SANTA BARBARA AVE TUCSON AZ 85711
TITLE : NA APPROVAL
Earned Income (a): (c) $48.00
- Standard Deduction Based on Number of Persons
Eligible to Receive Benefits: (d) $167.00
- Medical Expenses Over $35 (elderly/disabled only) (e) $0.00
- Child and/or Disabled Adult Care Expenses: (£) $0.00
- Child Support Payments: (g) $0.00
4. Total Monthly Income Deductions (c+d+etf+g) : $215.00
5. Adjusted NET Monthly Income (#2 - #4): $25.00

6. Shelter Expenses You Gave Us:
- Housing Costs (such as mortgage, rent, homeowners

association fees, and homeowners insurance) : (h) $425.00

- Total Utilities Costs (such as electric, gas,
telephone, water, garbage, etc): (i) $411.00
SCREEN 11 OF 22 | MAIL? (Y):

 

Date: 1/2/20 Time: 4:03:44 PM

 
Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 15 of 74
Page: 1 Document Name: untitled

NOTI NOTICE 010220 16:03
CHRISTINA O

CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MAILING ADDRESS:

APT-UNIT-ETC : UNIT 1

STREET ADDRESS : 4071 E SANTA BARBARA AVE TUCSON AZ 85711

TITLE : NA APPROVAL
7. Shelter Expense Allowed by Federal Law:
- Total Housing Costs: (35) $425.00
- Utility Allowance (a standard amount set by
Federal law that is used in place of actual

utility expenses): (k) $289.00
- Total (j + k): (1) $714.00
- 1/2 of Adjusted NET Monthly Income (50% of #5): (m) $12.50
- Calculated Shelter cost (1 - m): (n) $701.50
- Maximum Shelter Cost (the most that may be
allowed based on federal law): (0) $569.00
8. Allowed Shelter cost (lower amount of #5, n, or 0): $25.00
9. Total Monthly Net Income (#5 - #8): $0.00

HOW WE FIGURED THE AMOUNT FOR WHICH YOU ARE ELIGIBLE

SCREEN 12 OF 22 MAIL? (Y):

 

Date: 1/2/20 Time: 4:03:47 PM

 
- -1 Filed 01/16/20 Page 16 of 74
page: 1 pooiSie' HRP URES? Document-4 Filed 01/16/20 Pac

 

NOTI NOTICE 010220 16:03
CHRISTINA O
CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100
MAILING ADDRESS:
APT-UNIT-ETC : UNIT 1
STREET ADDRESS : 4071 E SANTA BARBARA AVE TUCSON AZ 85711
TITLE : NA APPROVAL
10. Nutrition Assistance Thrifty Food Plan Limit: $194.00
11. Total Monthly Benefit Amount (before proration) for
which you are eligible (#10 minus 30% of #9): $194.00
RENEWING

We will let you know when it is time to renew your benefits and what
you need to do.

 

QUALITY REVIEW

Cases are randomly selected for quality control review. If your case
is selected, you may be contacted to give us more information. If you
SCREEN 13 OF 22 MAIL? (Y):

 

Date: 1/2/20 Time: 4:03:50 PM

 

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 17 of 74
Page: 1 Document Name: untitled

NOTI NOTICE 010220 16:03
CHRISTINA O

CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MATLING ADDRESS:

APT-UNIT-ETC : UNIT 1

STREET ADDRESS : 4071 E SANTA BARBARA AVE TUCSON AZ 85711

TITLE : NA APPROVAL

do not cooperate with the review, your benefits may stop.

 

OTHER SERVICES

Even if your CA has stopped, your family may continue to be eligible
for supportive services, including:

* Jobs Program Services
* Employment-Related Services
* Child Support Services

The Arizona Women, Infants, and Children (WIC) gives services to
pregnant, breastfeeding, postpartum women and their infants, and
children under the age of five. For more information:

SCREEN 14 OF 22 MAIL? (Y):

 

Date: 1/2/20 Time: 4:03:53 PM.

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 18 of 74
Page: 1 Document Name: untitled

 

NOTI NOTICE 010220 16:03
CHRISTINA O

CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MATLING ADDRESS:

APT-UNIT-ETC : UNIT 1

STREET ADDRESS : 4071 E SANTA BARBARA AVE ‘TUCSON AZ 85711

TITLE : NA APPROVAL

* Visit their website at azdhs.gov/prevention/azwic/, or
* Call them at 1 (800) 252-5942.

You may be able to get a discount for your utilities and/or telephone
service. Contact your utility and/or telephone company for more
information about discount programs.

 

WHAT YOU CAN DO IF YOU NEED HELP OR HAVE QUESTIONS

Call us Monday - Friday, 7:30 a.m. to 5:00 p.m. at 1 (855) 432-7587.
The TTY/TDD number for the hearing impaired is 7-1-1.

Contact us if you need help in getting documents or other information.

SCREEN 15 OF 22 MAIL? (Y):

 

 

Date: 1/2/20 Time: 4:03:55 PM
Page: 1 poo Gss 0-6 y,000285 ASqGR Document 1-1 Filed 01/16/20 Page 19 of 74

 

NOTI NOTICE 010220 16:03
CHRISTINA O

CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MATLING ADDRESS:

APT-UNIT-ETC : UNIT 1

STREET ADDRESS : 4071 E SANTA BARBARA AVE TUCSON AZ 85711

TITLE : NA APPROVAL

To find a DES office, visit this website:
des .az.gov/find-your-local~-office

 

WHAT YOU CAN DO IF YOU DO NOT AGREE WITH OUR DECISION

If you do not agree with our decision, you may request an appeal by
filling out the form on the last page of this notice. You may give the
form to us in person, by mail, or fax. You may call the Office of
Appeals at (602) 771-9019 or toll free at 1 (877) 528-3330 to request
an appeal.

Fax Number: (602) 257-7055

- We explain your Right to Appeal on the last page of this notice.
- You can represent yourself, or another person or a lawyer can
SCREEN 16 OF 22 MAIL? (Y):

 

Date: 1/2/20 Time: 4:03:58 PM

 
Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 20 of 74
Page: 1 Document Name: untitled

NOTI NOTICE 010220 16:03
CHRISTINA O
CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MAILING ADDRESS:
APT-UNIT-ETC UNIT 1
STREET ADDRESS 4071 E SANTA BARBARA AVE TUCSON AZ 85711
TITLE : NA APPROVAL
represent you at the hearing.

eo 06

DEADLINES TO REQUEST AN APPEAL
90 days from the date on this notice.
HOW TO GET BENEFITS WHILE WAITING FOR AN APPEAL

~ You may keep getting benefits if you request an appeal before the
effective date of the action listed on this notice or ten (10)
days from the date of this notice, whichever is later.
- You cannot get benefits while waiting for an appeal if:
-- Your application was denied;
-- Your benefits stopped because the approval period ended;
-- The law changed; or
SCREEN 17 OF 22 MATL? (Y):

 

 

Date: 1/2/20 Time: 4:04:01 PM

 
 

 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 21 of 74

Page: 1 Document Name: untitled

NOTI NOTICE 010220 16:04
CHRISTINA O

CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MAILING ADDRESS:

APT-UNIT-ETC : UNIT 1

STREET ADDRESS : 4071 E SANTA BARBARA AVE TUCSON AZ 85711

TITLE : NA APPROVAL

-- You received the most benefits you can get under the program.

CAUTION: You may have to pay back the NA benefits you received while
waiting for an appeal if you do not go to your appeal hearing, you
withdraw your appeal request, or you do not win your case.

FREE LEGAL ASSISTANCE

For Free Legal Assistance, you may contact:

--In Maricopa, Mohave, La Paz, Yavapai, and Yuma Counties:
Community Legal Services at www.clsaz.org or 1 (800) 852-9075;

--In Apache, Cochise, Gila, Graham, Greenlee, Navajo, Pima, Pinal
and Santa Cruz counties: Southern Arizona Legal Aid at
www.sazlegalaid.org or 1 (800) 248-6789;

--In Coconino County: DNA-People's Legal Services at

SCREEN 18 OF 22 MAIL? (Y):

 

Date:

1/2/20 Time: 4:04:03 PM

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 22 of 74
Page: 1 Document Name: untitled

NOTI NOTICE 010220 16:04
CHRISTINA O

CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MAILING ADDRESS:

APT-UNIT-ETC : UNIT 1

STREET ADDRESS : 4071 E SANTA BARBARA AVE TUCSON AZ 85711

TITLE : NA APPROVAL

www.dnalegalservices.org or 1 (800) 789-5781.

 

LEGAL AUTHORITY

- Who is in your household: 7 Code of Federal Regulations (CFR):
section 273.1;

- Sponsor income: 7 CFR section 273.4(c);

- Income and deductions: 7 CFR section 273.9;

- Determining household eligibility & benefit levels: 7 CFR section
273.10;

~ Action on households with special circumstances: 7 CFR
section 273.11;

- Changing benefits without notice if your CA or TPEP application is
approved: 7 CFR section 273.13(b) (6); and

SCREEN 19 OF 22 MAIL? (Y):

 

Date: 1/2/20 Time: 4:04:06 PM

 
Case. 4: Re -CV- 00028; Ca S@R Document 1-1 Filed 01/16/20 Page 23 of 74
Page: 1 Document Name:

 

NOTI NOTICE 010220 16:04
CHRISTINA O
CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MAILING ADDRESS:
APT-UNIT-ETC UNIT 1
STREET ADDRESS 4071 E SANTA BARBARA AVE TUCSON AZ 85711
TITLE : NA APPROVAL
~ Claims against households; overpayments: 7 CFR section 273.18.

oe 0e

You can find these laws at any of the following:
- At a public library;
- On the Internet at ARS: www.azleg.gov/arstitle/;
CFR: www.ecfr.gov/; and
- By asking for a copy at a DES Office.

 

PENALTIES AND DISQUALIFICATION

If you knowingly break the rules and get NA benefits, we will
disqualify you from getting NA benefits for:

* 12 months for the first violation.

* 24 months for the second violation.

SCREEN 20 OF 22 MAIL? (Y):

 

Date: 1/2/20 Time: 4:04:08 PM

 
Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 24 of 74
Page: 1 Document Name: untitled

 

NOTI NOTICE 010220 16:04

CHRISTINA O
CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100
MAILING ADDRESS:
APT-UNIT-ETC : UNIT 1
STREET ADDRESS : 4071 E SANTA BARBARA AVE TUCSON AZ 85711
TITLE : NA APPROVAL

* Permanently for the third or any other violations.

If you are your representative or any household member hides
information or gives false information on purpose to get NA benefits,
that person will be subject to:

* Criminal prosecution

* Fines

* Imprisonment

* Other penalties provided for by state and federal laws.

The following additional penalties apply to the NA Program:

Program:

* An additional disqualification, of up to 18 months, may be ordered
by a court.

* Any participant or household member who makes false statements or

SCREEN 21 OF 22 MAIL? (Y):

 

Date: 1/2/20 Time: 4:04:10 PM

 
Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 25 of 74
Page: 1 Document Name: untitled

NOTI NOTICE 010220 16:04
CHRISTINA O

CASE NAME: RUSSELL, RICHARD A CASE NUMBER: 03998348 NOTICE: F100

MATLING ADDRESS:

APT-UNIT-ETC : UNIT 1

STREET ADDRESS : 4071 E SANTA BARBARA AVE TUCSON AZ 85711

TITLE : NA APPROVAL

hides information can be fined up to $250,000, imprisoned up to
20 years, or both.

* You and/or your household members may be subject to further
prosecution under federal laws.

 

USDA is an equal opportunity provider and employer.

Este aviso se refiere a la informacion importante acerca de sus
beneficios, los plazos cortos para pedir una Audiencia y la manera de
seguir recibiendo beneficios si usted esta en desacuerdo con nuestra
decision. Llame de inmediato al DES al 1 (855) 432-7587 y DES le
leeran esta aviso a usted en Espanol.

SCREEN 22 OF 22 MAIL? (Y):

 

Date: 1/2/20 Time: 4:04:13 PM

 
 

10

11

12

13

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 26 of 74

CLAIM 1

Being called a “Dick” by a graduating senior over a college-wide listserv
with all students and faculty at the UArizona CoM during my first weeks
of school, with no end intervention disallowing this behavior to continue
by administration and faculty year after year (written documentation).
Thus, the UArizona has advertised itself fraudulently, deceiving

students into thinking it provides modern professional behavior training

and exposure.

EVIDENCE

At the UArizona College of Medicine, the students are not entering a
program that teaches “modern concepts of professionalism” as
advertised fraudulently by the UArizona and the UArizona College of

Medicine.

Page 1 of 7

 

 
14

15

16

17

18

19

20

21

22

23

24

25

26

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 27 of 74

 

    

 

T swcsr wc ~fibindnaton abcd papambaces

BRRROREE

  

  

  

som || |
-; . + Big Ray
the Coles of Medivine — |

Seadents at the Univesity of Arizona College cf Medicine ~ Tacnon participate in peofssinnel Tenening commensnities kava as Societies, Within the Socities Program, small groups ol stints wock with each ober and faolty menlor fc
« Seem iaercening, lca exintin, ad ptient core skill tthe patient bedside

« develop clinical thinking, docamentation aad peeseatation itl,

© and provide consisent and structed exposure to modern concepts of prodessinaalien,

Tanghalinal vom

‘These sal groupes marina ofc stdets-stay together fraght all argens linda echo. Society gs meet week wih er reno doing tft to yes dials vaio incl eneinces.

‘The f-yea progeanexcomages meaning logit selstnhios mong he dessin each prop nd been the stents and ther ment: These eaticohgs oe inp for sadet welling ond etbihing wane of cna.

Mewely

Mines eam man ee oid cha aes pe ie ee pd hing eda fen oe Wen mstsn
sheen, amentocet lege filsia,

Caer afviing mponets ore exbedded within the program.

Decors Puat core (el il rig

cal ss rnning within the Socicies Programe is robust. Clinical ails seniors wi eal andl standardized patients are coordinated wih te basic science suaeria te savents ae snag, faciltating the mentingfal etegration of cial basi scence conepis and rel-ile
sopicatins Sc Ciaicatkig sil,

Bebore te end of Vou I, cach student will coeuct ltioke histories and plyyical examizations decing clinical enconntes, wxike mnnesons ‘subjective, objective, asseeuneat and plan® (SOAP) notes and perks several oalgreseatatines. Societies Mentoes provide bo Socative and
During my training I had 3 different mentors and was never provided
the as advertised ability to establish longitudinal small group
relationships. dR Klotz my original mentor when starting medical

school repeatedly failed to show up for our weekly mentor meetings,

and so we got a new mentor. I was so unimpressed with the educational

learning opportunity I decided to take a medical leave (as the school

encouraged me to make it a medical one, not personal) to reflect

thoroughly upon whether I even wanted to complete the program,

balancing my personal and professional life. 2 of my mentors were

before this first leave of absence and did contribute (directly and

indirectly) in some small or large part to my dissatisfaction and

feeling that the profession of medicine involved “the lesser self”.

Page 2 of 7

 
27

28

29

30

31

32

33

34

35

36

37

 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 28 of 74

— FoodieWanderiust

maps, food, my journey!
About South America Journey 2014 East Coast & Canada Tour 2012

About

- This blog is a life work in progress: sy personal travel and gastxonany
% s t TF
Leave a comment guide of various countries. Click on the '2014* or *2012' links above. ‘Aes con ‘Aves
Eg

—South American Journey 2044 Montevideo nal Joya Chiquita y Misteriona

 

So | made tt Into medical school | even got a echotarship, and now | am totally freaking cut about Ife
again having finished this first year. | am not sure It iwant to continue with the MD because the
profession is so med up with corruption and greed. Not all professions and not all ifastyles need to
involve the lesser self, of selfishness. So, iam once again taking off on 8 Journey for resolve of some
sort. | am elther going to discontinue medical school, attempting to set up an oniine way of living, or!
‘will go back to finish the degree and eam that 250,000 dotars worth of debt! Haha. Really though, |
absolutely have nothing to complain about. | Just had some delicious fried chicken and some clean,
purified drinking water. Once again, back to the basics that are so damn good! | really hope you all
erfoy my south america adventure. | wil again, review restaurants and also provide maps, Inks, and
Information ail along the way.

PS— Here is my ftend’s blog on SA tor more planning info.
And well before my fist leave, during my foundations block, in the
very first weeks of my training at UArizona College of Medicine, I
discovered that graduating seniors permissibly spam the entire College
of Medicine listserv including faculty. I found this out when I
responded to the first of their spam as “not making any sense”
publicly on the listserv; which made the senior feel publicly re-
humiliated as he had been repeatedly throughout his training at the
UArizona. So, he attacked me personally and publicly on the listserv,
with some of his peers apologizing on his behalf and some of his peers

joining in on the attack.

Page 3 of 7

 
38
39
40
41
42

43

45
46

47

49
50

51

52

53

55
56
57
58
59
60
61

62

 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 .Page 29 of 74

The administration and Deans have continued to let this annual
listserv spamming (which actually is fraternal hazing) transpire with
no rule, nor serious consequences, ever enforced; that is ex ante et
ex post the incident where a student felt it was a modern concept of
professionalism to refer to me as “dick” for trying to protect the
recipients of his spam-based email, specifically so no one shared
their personal information with a potentially malicious emailer. (See
pdf file “dick.pdf” for a copy of the relevant emails.) According to
the financial aid department “it gets pretty bad sometimes..usually
about the name of the other student (per conversation in 2018 with

Jessica Le Duc)”.

Ultimately, I unsubscribed myself from the listservs, and subsequently
had to meet in extra meetings with dR Fantry for the missing residency

application information he shared on the listserv.

This university program, established under the ABoR, University of
Arizona Health Sciences and the University of Arizona College of
Medicine - Tucson, continuously and flagrantly violates its own
pillars of professionalism, and has repeatedly failed to uphold its
“shared responsibility for creating an appropriate environment for
learning these attributes of professional behavior [see pdf
‘attributes of professional behavior.pdf’]”.

And I have over 15+ different examples, from being told “gender
preference should be left in the back seat” in writing (Beeler.jpg),
to being called a “kid” that “doesn’t know how to write a letter” in a

big group email between faculty by the Student Progress Committee

Page 4 of 7

 
63

65

66

67

68

69

70

71

72

73

74

75

76

77

78

79

80

81

82

83

84

85

86

87

88

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 30 of 74

Chair (emphasis on Chair), even before his hearing of my psychiatry
appeal (Wong.jpg), to being blamed for things I never did (e.g.
doctors were blaming me for pulling out an NG tub from a patient in
the operating room (NGtubelinkedin1.jpg, NGtubelinkedin2.jpg) behind
my back while never being recognized for reporting a literal STEMI
(heart attack signal on EKG) reading on a trauma bay patient the
medical team had missed (and were required to follow up on with a
formal EKG) and even helping give in depth late night operating room
scrub training and exposure to multiple different specialties of
surgeries to an undergraduate student - that is while also protecting
patients from possibly dangerous and medically unnecessary procedures
by explaining the risk-benefits based upon my 3*¢ year medical student
credentials and knowledge (which always was “to be checked and
confirmed by the real doctors on the team” by and in my own words);
when the surgery team wanted to take an appendix out of an old dying
man and I was the only one who said to the surgeons this could kill
the patient going under general and it wasn’t until (thankfully this
time, emphasis on THIS TIME) the head over-night anesthesiologist
resident basically yelled at the surgeon saying we are NOT doing this

until the attending is here because this is the type of patient who

“won’t ever wake up if we put him under ...

I was the only, one it seemed at times, actively trying to protect
patients on some of the teams from unnecessarily dangerous procedures
by sharing information freely and asking questions. For example,
putting a heavy-smoking patient under general anesthesia for a 5 cm

abscess tract exploratory drainage, which was done under local

Page 5 of 7

 
 

89

90

91

92

93

94

95

96

97

98

99

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 31 of 74

lidocaine with zero issues, literally and ONLY because I told the
patient please for your safety if I were smoking this morning even
before your surgery, I’d pick the local, if given the option from the
anesthesia team but no explanation of risks; when in fact, I was the
only one with initiative enough to wipe the sweat off of the surgeon’s
forehead after I noticed it was dripping profusely in the trap-door
thoracotomy opened-chest of a young man - and I did this repeatedly

for approximately 30 minutes), et cetera.

None of the other students questioned the practice-of the medical
doctors because they knew they’d be failed for asking questions,

especially for asking the questions without happy answers.

Page 6 of 7

 
 

 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 32 of 74

THE UNIVERSITY
» OF ARIZONA.

College of Medicine

Attributes of Professional Behavior

These Attributes of Professional Behavior describe behaviors that medical students are expected
to develop during the course of their education, both in the classroom and in the community in
which the educational mission operates. This document serves to promulgate these attributes to
faculty, residents, students, staff and community preceptors of the University of Arizona as explicit
recognition of the shared responsibility for creating an appropriate environment for leaming these
attributes of professional behavior.

The Attributes are consistent with existing University of Arizona and Arizona Board of Regents
(ABOR) policies, as well as established policies implemented in undergraduate medical education,
graduate medical education, residency programs, Arizona Health Sciences Center departments and
clinical settings.

Attributes:

@ Communicate in a manner that fs effective and that pramotes understanding, inclusion
and respect for individuals’ diverse characteristics.

@ Adhere to ethical & legal principles as set forth in Callege of Medicine and University
policies and other standards for scholarship, research, and patient care including advances
in medicine.

@ Demonstrate sensitivity and respect for others, irrespective of their age, race or ethnicity,
cultural background, gender, disability, social and economic status, sexual orientation, or
other unique personal characteristics.

© Strive for excellence and quality of care in all activities and continuausly seek to improve
knowledge and skills through life-long learning while recognizing one’s own limitations.

® Uphold and be respectful of the privacy of others.

« Consistently display compassion, humility, integrity, and honesty as a role model to others.
® Work collaboratively to support the overall mission of the College and the University in a
manner that demonstrates initiative, responsibility, dependabllity, and accountability.

e Maintain a professional appearance and demeanor and demonstrate respect for
appropriate boundaries in all settings in which an individual is representing the College of
Medicine or University.

® Promote wellbeing and self-care for patients, colleagues, and one’s self.

 Beresponsive to the needs of the patients and society that supersedes self-interest.

100

Page 7 of 7

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 33 of 74

42/20/2019 University of Arizona Mail - [medall] Housing request
THE UNIVERSITY
. OF ARIZONA. Richard A Russell <rar777@email.arizona.edu>

 

[medall] Housing request

 

Reply-To: Kristin Anchors <ktanchors@yahoo.com>
To: medall <medall@list.arizona.edu>

Medall:
I seek housing in Tucson for:

10/21/2013-11/15/2013
3/31/2014-4/25/2014

Which also means my apartment in Phoenix would likely be available during those time if there is interest.

Thanks!
Kristin Anchors

 

Richard A Russell <rar777@email.arizona.edu> Sat, Sep 14, 2013 at 11:22 PM
Cc: medall <medall@list.arizona.edu>

} 34 messages
Kristin Anchors <ktanchors@yahoo.com> Sat, Sep 14, 2013 at 9:59 PM
{ believe that this is spam, best not to respond without some research. Please correct me if | am wrong.
Note, the email is NOT an UA college of medicine email address. No contact information is provided. Furthermore, this makes no sense.
: Bests and sorry if this is a real request...

~—~Rick, MS1
[Quoted text hidden]

 

Colin <colinp@email.arizona.edu> Sat, Sep 14, 2013 at 11:28 PM
To: Richard A Russell <rar777@email.arizona.edu>
Cc medall <medall@list.arizona.edu>

Yea she's in my class, probably shouldn't spam the listserv with your response,
Best

Colin

#4thyearproblems
#thisshouldincitelistservbatties

Enviado via iPhone
[Quoted text hidden]

 

Terry Platto <tnplatto@email.arizona.edu> Sat, Sep 14, 2013 at 11:29 PM
To: Richard A Russell <rar777@email.arizona.edu>

It is most likely somebody doing a couple away rotations here. Happens all the time. Very common...

Sent from my iPhone
[Quoted text hidden]

 

Lev Korovin <Inkorovin@gmail.com> Sat, Sep 14, 2013 at 11:29 PM
To: Richard A Russell <rar777@email.arizona.edu>
Co: medall <medali@list.arizona.edu>

That was beautiful.
| agree, Kristin is scamming us! And yeah, this makes absolutely no sense. Why would anybody in Phoenix want to come to Tucson? Solid

thinking.
[Quoted text hidden]

https://mail.google.com/mall/u/1 7k=98de4 18460&view=pt&search=allapermthid=thread-f%3A 14462 18260043902270&simpl=msg-f%3A14462182600... 1/9

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 34 of 74
12/20/2019 University of Arizona Mail - {(medall] Housing request

Lev N. Korovin

NLD. Candidate, 2014

University of Arizona College of Medicine
Tucson, AZ

(602) 380-5001

 

Joseph Chao <jeslater@email.arizona.edu> Sat, Sep 14, 2013 at 11:35 PM
To: Richard A Russell <rar777@email.arizona.edu>
Cc: medall <medall@list.arizona.edu>

tar777,
You've been corrected.

Note, I'm not sure what rar777 stands for.
Bests and sorry!

On Sat, Sep 14, 2013 at 11:22 PM, Richard A Russell <rar777@emall.arizona.edu> wrote:
[Quoted text hidden]

Joseph T. Chao
MD Candidate 2014
The University of Arizona College of Medicine

 

Andrew Anthony L Sy <asy1130@email.arizona.edu> Sat, Sep 14, 2013 at 11:42 PM
Reply-To: Andrew Anthony L Sy <asy1130@email.arizona.edu>
To: Colin <colinp@email.arizona.edu>, medall@list.arizona.edu

What are you talking about Colin? What is a #listservwar?
#problemasdecuartoafio

[Quoted text hidden}

 

Lalita Abhyankar <lalita.abhyankar@gmail.com> Sat, Sep 14, 2013 at 11:44 PM
To: “Joseph Chao, T - (csiater)" <jcslater@email.arizona.edu>
Ce: Richard A Russell <rar777@email.arizona.edu>, medall@list.arizona.edu

Kristin, this is what you get for using a yahoo address. Switch to gmail already, people won't think you're a spammer who is offering a sketch
place in phx without a dishwasher or any other normal amenities. ¥

(Quoted text hidden]

 

Javier Figueroa <jav@email.arizona.edu> Sat, Sep 14, 2013 at 11:46 PM
To: Lalita Abhyankar <lalita.abhyankar@gmail.com>

Ce: "Joseph Chao, T - (cslater)” <jcslater@email.arizona.edu>, Richard A Russell <rar777@email.arizona.edu>, "medall@list.arizona.edu”
<medall@list.arizona.edu>

Guys, leave Dick alone. He doesn't know his place.

Javier Figueroa

M.D. Candidate, Class of 2014
University of Arizona College of Medicine
Jav@email.arizona.edu

[Quoted text hidden]

 

Andrew Anthony L Sy <asy1130@email.arizona.edu> Sat, Sep 14, 2013 at 11:50 PM
Reply-To: Andrew Anthony L Sy <asy1130@email.arizona.edu>
To: Javier Jose Figueroa <jav@email.arizona.edu>, medall@list.arizona.edu

Jav,
Just because his email is signed as ms |, doesnt mean he actually is... need more research.

-michaelangelo, greatest turtle of all time
https://mail.google.com/mail/u/17ik=98de4 184698view=pt&search=all&permthid=thread-f%3A144621 8260043902270&simpl=msg-f%3A14462182600... 2/9

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 35 of 74
12/20/2019 University of Arizona Mail - [medall] Housing request
[Quoted text hidden)

 

Kristin Anchors <ktanchors@yahoo.com> Sat, Sep 14, 2013 at 11:51 PM
Reply-To: Kristin Anchors <ktanchors@yahoo.com>

To: Lalita Abhyankar <lalita.abhyankar@gmail.com>

Ce: “medall@list.arizona.edu" <medall@list.arizona.edu>

My secret gmail address cannot be trusted here. It could het spammed.

Kristin Anchors

MD Candidate 2014, UACOM

Sent from my iPhone

On Sep 14, 2013, at 11:44 PM, Lalita Abhyankar <lalita.abhyankar@gmall.com> wrote:

[Quoted text hidden)

 

Richard A Russell <rar777@email.arizona.edu> Sun, Sep 15, 2013 at 2:10 AM
To: Javier Figueroa <jav@email.arizona.edu>, medall <medall@list.arizona.edu>

You guys are losers. As in all you respondents just lost the game: losers. | did not join a fraternity or sorority. | was invited to medical school.
Everyone prefers polite amiability from strangers. And my name is not Dick to Javier Figueroa, whoever you are.

Regardless, | am just glad to know I can truly recognize spam...

Bests and good luck this time (I know all you respondents will need if! It will be hard to recover from this one).

Kisses, xoxoxo!

 

https://mail.google.com/mail/u/1 7ik=98de418469&view=pt&search=all&permthid=thread-f%3A144621 8260043902270&simpl=msg-%3A14462182600... 3/9

 
Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 36 of 74
12/20/2019 University of Arizona Mail - {medall] Housing request
(Quoted text hidden]

 

Erik Handberg <ehandber@gmail.com> Sun, Sep 15, 2013 at 3:16 AM
To: Richard A Russell <rar777@email.arizona.edu>
Ce: Javier Figueroa <jav@email.arizona.edu>, medall <medall@list.arizona.edu>

| was invited to medical school the same way I was invited to high school parties, through extensive planning, letters of recommendation,
research, begging and huge monetary payments. And, after years of trying, turns out neither will end up making me a hit with the ladies.

Not everyone prefers polite amiability, as evidenced by my love of being called a “loser.” And | don't mind the kisses at the end of your letter,
but you through in a couple of hugs too with no warning, and I “will NOT stand for it*.

#FightThePower #4YP #DickReply
-Erik "Somoan Moses” Handberg

[Quoted text hidden]

 

Erik Handberg <ehandber@gmail.com> Sun, Sep 15, 2013 at 3:17 AM
To: Richard A Russell <rar777@email.arizona.edu>
Ce: Javier Figueroa <jav@email.arizona.edu>, medall <medall@list.arizona.edu>

In before everyone corrects my spelling of “threw”. Shaddup, I'm savnig lives over hear.
[Quoted text hidden]

 

Richard A Russell <rar777@email.arizona.edu> Sun, Sep 15, 2013 at 3:36 AM
To: Erik Handberg <ehandber@gmail.com>
Ce: Javier Figueroa <jav@email.arizona.edu>, medall <medall@list.arizona.edu>
Have what you want not what's forced onto you. And listen to the baboons while in residency please!!!
http://m.youtube.com/watch?v=A4UMyTniaM Y &feature=g-high-rec
I've got, nothing else to say.

~-Rick
[Quoted text hidden]

 

Jennifer Hollinger <jenheck@email.arizona.edu> Sun, Sep 15, 2013 at 9:08 AM
To: Richard A Russell <rar777@email.arizona.edu>
Ce: Erik Handberg <ehandber@gmail.com>, Javier Figueroa <jav@email.arizona.edu>, medall <medall@list.arizona.edu>

Anchors, you can stay with me! We have a guest room and a puppy!

4th years- love you all so much and I think that you're all winners in my book :)
#convictionandvalor #fourthyearlistservwarison
(Quoted text hidden}

Jennifer Hollinger

MD Candidate 2014

University of Arizona College of Medicine
(602) 510-0211

 

James R Knitter <jknitter@email.arizona.edu> Sun, Sep 15, 2013 at 3:50 PM
To: Richard A Russell <rar777@email.arizona.edu>

Rick,
These guys acted like real jerks, and you do not deserve the inflammatory comments that you received.
If you'll be on campus on Monday, lets meet up for a few minutes. I'd like to get your take on all of this. Text: 520-955-9045

Regards,

James Knitter

M.D. Candidate, Class of 2016

The University of Arizona College of Medicine | Tucson
iknitter@email.arizona.edu

[Quoted text hidden]

https://mail.google.com/mail/u/1 7ik=98de4 1 84698view=pt&search=all&permthid=thread-f%3A14462182600439022708simpl=msg-f%3A14462182600... 4/9

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 37 of 74
12/20/2019 University of Arizona Mail - [medall] Housing request

Richard A Russell <rar777@email.arizona.edu> Sun, Sep 15, 2013 at 8:52 PM
To: James R Knitter <jknitter@email.arizona.edu>

yes, sure if you are very interested.
ijust hope that me referring to the respondents as losers of the game was not over done. i specifically chose to “play the game” (of cyber
teasing) and respond in my defense to just put a stop to it then and there. i did not and do not care to pursue any other sort of action. ifi

really cared i'd not have responded and taken them into a meeting with a dean. afterall, it was just a joke and sometimes jokes don't work
out! haha. :D

regardless, i think medalt learned something important! this is what really matters.
fll be on campus around 10am, text me if this email doesn't clear things up.
~Rick, 6026255937

ps: idon't stay angry about anything for very long—too many other things in the world! ido appreciate your reaching out, so, thanks.
[Quoted text hidden]

 

Bijan Mossadeghi <bijan@email.arizona.edu> Mon, Sep 16, 2013 at 8:13 AM
To: Erik Handberg <ehandber@gmail.com>, Javier Figueroa <jav@email.arizona.edu>

Ce: Richard A Russell <rar777@email.arizona.edu>, "lalita.abhyankar@gmail.com” <lalita.abhyankar@gmail.com>, *jcslater@email.arizona.edu*
<jeslater@email.arizona.edu>

Dear Richard

I'm sorry to see that you and your class received a rude introduction to the juvenile so-called tradition at UACOM, which amounts to tolerance
of disruptive spamming of the email distribution list by 4th year students. The standard excuse that is given for this childish behavior is that 4th
years have put up with all the crap from faculty and everyone else, and they've survived all the hierarchical putdowns, so upon graduation
they are given free license to snub their noses at the whole school, and spam the listserve to their own delight.

Not all of us buy into that explanation, so when we first encountered this behavior last Spring, as demonstrated by the class of 2013, some of
us responded back to the spam, and requested that they leave medall out of their messages. That's when we found out the true meaning of
this “tradition”, because we were notified, or in a way “put in our place", by other upperclassmen, that this is the 4th years’ payback to the
school for what they've been put through.

Now it seems that some members of the class of 2014 have given themselves the license to start this practice of spamming all of us even
sooner. Whereas last year we only had to put up with this high-school-type activity for a few weeks before graduation, now it seems some 4th
years think it is ok for them to start inflicting this childishness on us barely half-way through September! To add insult to injury, they mock you
for your innocent mistake, insult your name, and bully you by saying you don't know “your place”.

So should we write off what you experienced as 2017’s first encounter with the fine “tradition” of 4th years’ “innocent” poking fun at everyone
at the school as payback for the cynicism and hierarchical putdown that they've experienced, or should we take it as perpetuation of a culture
of intimidation, sense of entitelment, and putting underlings “in their place"? If we poke fun at someonee for their innocent mistake and insult
them for their name, we'll be cited for unprofessionalism and referred to the honor code committee, but if a 4th year does it, it's OK. This is
tolerated either because nobody can do anything to change the culture, or noboody cares, or nobody Wants to change the culture. In which
case maybe we should consider this tollerance of bad behavior as part of the “hidden curriculum”, which inculcates the soon-to-be-doctors
with the sense of entitelement and hierarchical condesention which some believe should be a part of medicine.

if this behavior has been tolerated up fill now, it doesn't meant that we have to continue to tolerate it. We don't have to bow down to bullying
just because others before us have done so. Especially when comes from people who have barely spent 2 years in minimally hands-on
exposure to medicine, and now they think they've seen enough of the “real world" that they have the right to inflict their cynicism and bullying
on the rest of us. Rest assured that in my 42 years of life, living through revolution and war, professional life and personal life, I've seen more
“real world" than these not-yet-even-does with big heads can shake a chest tube at. So I don't need them or anybody else to put me “in my
place", and neither do you.

Let this be the last warning to bullies and anybody who equates med school with high school. Members of our class decided to respond to this
incident without copying medall, and without escalating it with the school administration. But there is zero tolerance for this sort of thing, and 1

strike is all that will be given.
Regards,
Bijan Mossadeghi
MD Candidate, Class of 2016
University of Arizona College of Medicine - Tucson
On Sep 15, 2013, at 3:16 AM, Erik Handberg <ehandber@gmail.com> wrote:
| was invited to medical school the same way | was invited to high school parties, through extensive planning, letters of

recommendation, research, begging and huge monetary payments. And, after years of trying, turns out neither will end up
making me a hit with the ladies.

https://mail.google.com/mail/u/1 7ik=98de4 184698view=pt&search=all&permthid=thread-f%3A 1446218260043902270&simpl=msg-1%3A14462182600... 5/9

 
Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 38 of 74
12/20/2019 University of Arizona Mail - [medall] Housing request

Not everyone prefers polite amiability, as evidenced by my love of being called a “loser.” And | don't mind the kisses at the end
of your letter, but you through in a couple of hugs too with no warning, and ! “will NOT stand for it*.

#FightThePower #4YP #DickReply

-Erik "Somoan Moses" Handberg

On Sun, Sep 15, 2013 at 2:10 AM, Richard A Russell <rar777@email.arizona.edu> wrote:

, You guys are losers. As in all you respondents just lost the game: losers. | did not join a fraternity or sorority. | was invited to

medical school. Everyone prefers polite amiability from strangers. And my name is not Dick to Javier Figueroa, whoever you
are.

Bests and good luck this time (I know all you respondents will need it! It will be hard to recover from this one).
Kisses, xoxoxol
Rick

<rick.jpg>
[Quoted text hidden]

 

 

Erik Handberg <ehandber@gmail.com> Mon, Sep 16, 2013 at 9:00 AM
To: Richard A Russell <rar777@email.arizona.edu>
Ceo: medali <medall@list.arizona.edu>

On behalf of all of us, I'm sorry for hurting everyone's feelings. From now on we will take your and your classmates’ email preference with the
seriousness and thoughtful consideration that it deserves, Medical school is for serious people.

|
| Regardless, | am just glad to know I can truly recognize spam...
Erik Handberg

 

Richard A Russell <rar777@email.arizona.edu> Mon, Sep 16, 2013 at 9:50 AM
To: db sutton <dbsutton@dbsutton.com>

shit they got called out!

~rick
{Quoted text hidden]

 

dbsutton@dbsutton.com <dbsutton@dbsutton.com> Mon, Sep 16, 2013 at 9:57 AM
To: Richard A Russell <rar777@email.arizona.edu>

indeed it is not high school. it is professional school. there is a standard required with excellence. it is work, not play. sure there should be some levity
but not at the expense of another. “never look down on someone unless you're helping them up" chuck davis. good for this guy for answering the call of
maturity.

db

 

Javier Figueroa <jav@email.arizona.edu> Mon, Sep 16, 2013 at 10:09 AM
To: Richard A Russell <rar777@email.arizona.edu>
Co: medal] <medali@list.arizona.edu>

| would like to apologize as well. Neither I nor anyone else meant any insincerity or maliciousness towards you or any of our peers. That is
not what UACOM is about. Best wishes on your studies!

Javier Figueroa
{Quoted text hidden]

 

Richard A Russell <rar777@email.arizona.edu> Mon, Sep 16, 2013 at 10:35 AM
To: Javier Figueroa <jav@email.arizona.edu>

thanks man. i appreciate it.

i just assumed it was a joke gone bad. { am very glad that all of it happened as medall has learned and seen a very interesting set of events
that set limits and definitions of what being in UACOM means! i am pretty stable, and it could have been very bad if all this happened to
someone else less aplomb.

https://mail.google.com/mail/u/1 ?ik=98de4 184698view=pt&search=all&permthid=thread-f%3A 1446218260043902270&simpl=msg-f%3A14462182600... 6/9

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 39 of 74
12/20/2019 University of Arizona Mail - [medall] Housing request

ijoked back and defended myself, signalling i do not want to have any sort of official escalation by compromising my stance.
jokes and releasing steam are fine with me. i always just hope the steam and jokes find the correct butt! haha,

good luck man!

respect for a real apology.

rick, 6026255937
[Quoted text hidden]

 

 

Richard A Russell <rar777@email.arizona.edu> Mon, Sep 16, 2013 at 10:56 AM
To: Javier Figueroa <jav@email.arizona.edu>
Ce: medall <medall@list.arizona.edu>

A very honest apology. You have my honest respect Javier. | wish you the best of luck. You clearly are not a loser (as suspected). It totally
stinks when jokes come out all wrong! :D

More importantly, | think that medall constituents (including myself} have something to learn and decide based upon the baboon clip of
sapolsky’'s studies and the listserv events this weekend: what do we want our medical school education and culture to resemble?

If we the students (and residents) start standing up for what we want, for what is clearly right, then often times everyone is better off in the
long-run including the given, hypothetical transgressor(s)~whether a peer, an employee, a professor, a doctor or even the very deans of the

school.

I for one demand quality of this professional academic institution that I am paying so much to attend—that includes all the people in it
(especially their jokes, highest of quality only).

Bests to all sincerely,
Rick

On Mon, Sep 16, 2013 at 10:09 AM, Javier Figueroa <jav@email.arizona.edu> wrote:
[Quoted text hidden]

 

James R Knitter <jknitter@email.arizona.edu> Mon, Sep 16, 2013 at 10:58 AM
To: Richard A Russell <rar777@email.arizona.edu>

This,

Regards,

James Knitter

M.D. Candidate, Class of 2016

The University of Arizona College of Medicine | Tucson
jknitter@email.arizona.edu

[Quoted text hidden]

 

Richard A Russell <rar777@email.arizona.edu> Mon, Sep 16, 2013 at 11:06 AM
To: James R Knitter <jknitter@email.arizona.edu>

haha. [still am NOT on campus! ahhh, ilove podcast. my life is significantly improved because of the video system.

-tick
[Quoted text hidden]

 

Javier Figueroa <jav@email.arizona.edu> Mon, Sep 16, 2013 at 3:57 PM
To: Richard A Russell <rar777@email.arizona.edu>

'm glad you understood what was meant to be some mild mannered fun and I enjoyed your responses as welll Unfortunately some people
have no sense of humor and take things/themselves far too seriously. ‘

Best,

Javier Figueroa
M.D. Candidate, Class of 2014

https://mail.google.com/mail/u/1 7ik=98de4 184698.view=pt&search=all&permthid=thread-f%3A 14462 1826004390227 0&simpl=msg-f%3A 14462182600...

719

 
Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 40 of 74
12/20/2019 University of Arizona Mail - [medall] Housing request

University of Arizona College of Medicine
jav@email.arizona.edu

(480) 330-4763

[Quoted text hidden}

 

Richard A Russell <rar777@email.arizona.edu> Mon, Sep 16, 2013 at 4:18 PM
To: Javier Figueroa <jav@email.arizona.edu>

cool. we cool. seriously good luck. watch out for the sensitive ones! they need and deserve the right type of loving! ;)
cheers,

tick
[Quoted text hidden]

 

Richard A Russell <rar777@email.arizona.edu> Mon, Sep 16, 2013 at 4:23 PM
To: Javier Figueroa <jav@email.arizona.edu>

btw, i can exculpate with an email or statement defending the respondents if needed. no one should have gotten in official trouble for a joke
gone wrong, especially when i, the butt of said joke, am totally fine. The situation is a positive for the medall community.

—tick
[Quoted text hidden]

 

Richard A Russell <rar777@email.arizona.edu> Tue, Sep 17, 2013 at 11:03 PM
To: Bijan Mossadeghi <bijan@email.arizona.edu>

Dear Bijan,
Of the entire class you were the only one that spoke out against the bullying. Because of your actions I got an apology and so did the listserv.
Your letter was very thoughtful, and | am very glad that you took the time to help me and the class remember what is acceptable.

So thank you very much. It is good that someone more fragile did not get teased, and that medall was reminded that we all need to create a
nicer and polite academic culture.

Sincerely,
Rick
[Quoted text hidden]

 

Bijan Mossadeghi <bijan@email.arizona.edu> . Tue, Sep 17, 2013 at 11:43 PM
To: Richard A Russell <rar777@email.arizona.edu>

Hi Rick

Other people from my class (2016) also wrofe to them, but they may have not copied you. We had a little talk about it on our FB page, and we
decided we should speak up, but to keep it off medal for now. I'm glad they did the right thing and apologized. Hopefully that will go a long
way in changing the culture. You're welcome, and thanks to you also.

Regards,

Bijan Mossadeghi

MD Candidate, Class of 2016

University of Arizona College of Medicine - Tucson
[Quoted text hidden]

 

Anne Ivie <abivie@email.arizona.edu> Sat, Sep 14, 2013 at 11:55 PM
To: Richard A Russell <rar777@email.arizona.edu>

Rick,

Thanks for the very well intended warning. | thought your reasoning was sound and your approach was kind, even apologizing if you were
mistaken.

Thanks for looking out for gulable people like me.

Anne

MS1

[Quoted text hidden]

 

Richard A Russell <rar777@email.arizona.edu> Fri, Dec 20, 2019 at 2:48 PM
To: Ricardo Russell <ricardo.alan.russell@gmail.com>

[Quoted text hidden]
https://mail.google.com/mail/u/1 7ik=98de4 1 8469&view=pt&search=all&permthid=thread-f%3A 14462 18260043902270&simpl=msg-f%3A14462182600... 8/9

 

 
Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 41 of 74
12/20/2019 University of Arizona Mail - (medalf] Housing request

 

https://mail.google.com/mail/u/1 7ik=98de4 184698. view=pt&search=all&permthid=thread-f%3A 1446218260043902270&simpl=msg-f%3A14462182600... 9/9

 
Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 42 of 74

Amer Afaneh

Trauma sungeon at St Vincent Mercy Hospital
—enereererere Cer ee FE

great doctor and person to learn from. Thank you too for checking
in with me to clarify if 1 was or was not the student that took out
the NG tube in the OR. The other student Ms Swanson, she said
no, | did not remove any ng tube. | don't want to be in trouble.
That is the secondary reason for this message; the primary reason
is to thank you two.

 

Your rounding was incredible.
The hardest working doctor | have ever seen.

| now know how to clear a cervical collar and why you palpated for
tenderness in the neck of our patient
(https://www.vume.org/trauma-and-scc/files/trauma-and-
scc/public_files/Protoco!s/Ccollar_clear 042017. pdf}.

--Rick, 520 213 9973

Amer Afaneh « 10:03 PM

Hey Richard thanks for the message. Dent worry about ngt thing |
havent been asked again about it. Keep up the enthusiasm and
curiosity in your training. Good luck with the rest of the year.

 

 

cemennem mimteeee an ssataneminn tat me tae enema fem ntannent oh E C T ' Zz oT 8 a cmos seve

Richard Alan Russell « 12:48 PM
Thanks, Amer

 

 

 
 

 

 

ah 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 43 of 74
Amer Afane vee

Trauma surgeon at St. Vincent Mercy Hospital

 

 

Amer Afaneh - 1st
Trauma surgeon at St. Vincent Mercy Hospital

 

 

mes mene tm emis sonoma wrtcmnteet Nov 7 2, 2 1 8 etree ne ae anes tee nee ta cette ne ao nee mite wt Some nema te

f@™. Richard Alan Russell - 2.38 PM

| wanted to thank you and Dr Bellal Joseph for working with me
during the second trauma call! Please tell Dr Joseph thank you for
helping me realize a good time to amend my call out to the
Boarder Patrol. | think you suggested | show them the snack and
relaxation area. Anyways, thanks for all the training. You are a
great doctor and person to learn from. Thank you too for checking
in with me to clarify if | was or was not the student that tock cut
the NG tube in the OR. The other student Ms Swanson, she said
no, | did not remove any ng tube. | don't want to be in trouble,
That is the secondary reasen for this message; the primary reason
is to thank you two.

Your rounding was incredible.
The hardest working doctor | have ever seen,

| now know how to clear a cervical collar and why you palpated for
tenderness in the neck of our patient
(https://wwew.vumce.org/trauma-and-scc/files/trauma-and-
sccfpublic files/Protacals/Ccollar clear 042017.pdf\.

Write a message... on,

 

 

 

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 44 of 74

THE UNIVERSITY
OF ARIZONA.

College of Medicine

Attributes of Professional Behavior

These Attributes of Professional Behavior describe behaviors that medical students are expected
to develop during the course of their education, both in the classroom and in the community in
which the educational mission operates. This document serves to promulgate these attributes to
faculty, residents, students, staff and community preceptors of the University of Arizona as explicit
recognition of the shared responsibility for creating an appropriate environment for learning these
attributes of professional behavior.

The Attributes are consistent with existing University of Arizona and Arizona Board of Regents
(ABOR) policies, as well as established policies implemented in undergraduate medical education,
graduate medical education, residency programs, Arizona Health Sciences Center departments and
clinical settings.

Attributes:

¢ Communicate in a manner that is effective and that promotes understanding, inclusion
and respect for individuals’ diverse characteristics.

e Adhere to ethical & legal principles as set forth in College of Medicine and University
policies and other standards for scholarship, research, and patient care including advances
in medicine.

¢ Demonstrate sensitivity and respect for others, irrespective of their age, race or ethnicity,
cultural background, gender, disability, social and economic status, sexual orientation, or
other unique personal characteristics.

¢ Strive for excellence and quality of care in all activities and continuously seek to improve
knowledge and skills through life-long learning while recognizing one’s own limitations.
Uphold and be respectful of the privacy of others.

Consistently display compassion, humility, integrity, and honesty as a role model to others.
Work collaboratively to support the overall mission of the College and the University ina
manner that demonstrates initiative, responsibility, dependability, and accountability.

¢ Maintain a professional appearance and demeanor and demonstrate respect for
appropriate boundaries in all settings in which an individual is representing the College of
Medicine or University.

Promote wellbeing and self-care for patients, colleagues, and one’s self.
Be responsive to the needs of the patients and society that supersedes self-interest.

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 45 of 74

The model below serves to link the various attributes ascribed to Professionalism.

 

Model adapted from Amold |, Stern DT. What i is Medical Professionalism? In: Stern DT, ed.
Measuring Medical Professionalism. New York, NY: Oxford University Press; 2006:19.

The blocks at the base of the model above represent knowledge and skills that serve as foundations
for developing professionalism.

COMMUNICATION Communicate in a manner that is effective and promotes understanding,
inclusion and respect for individuals’ diverse characteristics.

ETHICAL & LEGAL UNDERSTANDING Adhere to ethical & legal principles as set forth in College
of Medicine and University policies and other standards for scholarship, research and patient care
including advances in medicine.

HUMANISM & CULTURAL COMPETENCE Demonstrate sensitivity and respect for others,
irrespective of their age, race or ethnicity, culture background, gender, disability, social and
economic status, sexual orientation, and other unique personal characteristics.

KNOWLEDGE Demonstrates understanding of basic sciences (biological and social sciences) and
application to patient care, including skill in critical thinking and problem solving.

 
Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 46 of 74

The pillars represent the behavioral application and practice of professionalism, which rely on the
foundations underneath the pillars.

EXCELLENCE Strive for excellence and quality of care in all activities and continuously seeking to
improve knowledge and skills through life-long learning while recognizing one’s own limitations.

ACCOUNTABILITY: Work collaboratively to support the overall mission of the College and the
University in a manner that demonstrates initiative, responsibility, dependability, and
accountability. Maintain a professional appearance and demeanor, and demonstrate respect for
appropriate boundaries in all settings in which an individual is representing the College of Medicine

or University.

RESPECT. Uphold and be respectful of the privacy of others. Consistently display compassion,
humility, integrity, and honesty as a role model to others.

ALTRUISM. Promote well-being and self-care for patients, colleagues, and one’s self. Be responsive
to the needs of the patients and society that supersedes self-interest.

 

 
 

 

 

 

ops:
ALAR,

me eae
ae
ee fe

Se Eo
Veen

 
 

Rick Alan statement Inbox W

Wong, Raymond K - (rkwong) ey
to me, Miller, Travis, Violet

Hide details

 

From: Wong, Raymond K - (rkwong) rkwong@email.arizona.edu
To: Rick Alan rick.alan.russell@gmail.com

Ce: Miller, Elizabeth Wolnick - (ewmiller) ewmiller@email.arizona.edu
Travis Garner travisgarner@medadmin.arizona.edu
Violet Siwik vsiwik@medadmin.arizona.edu

Date: Nov 14,2018, 10:03 AM
View security details

This kid does not know how to write a formal letter or is not taking this process seriously.
Can we do anything about this?

Ray

 

From: Rick Alan <rick.alan.russell@gmail.com>

Date: Wednesday, November 14, 2018 at 4:48 AM

To: "Wong, Raymond K - (rkwong)" <rkwong@email.arizona.edu>
Ce: Violet Siwik <vsiwik@medadmin.arizona.edu>, Travis Garner
<travisgarner@medadmin.arizona.edu>, Sean Elliott
<selliott@peds.arizona.edu>

Subject: Re: Meeting with SPC, grade appeal

dr herron and doctor Elliott to my knowledge got feedback from 1 of the 5 attending i
worked with.

thanks

El mié., 14 de noviembre de 2018 4:38, Rick Alan <rick.alan.russell@gmail.com> escribié:

q O O

 

ve
 

10

11

12

13

14.

15

16

17

18

19

20

21

22

23

24

25

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 49 of 74

CLAIM 2

Having a resident physician give my cell phone number to a patient
without my permission and not in my presence (written documentation) ;

Having a physician send a group text including other healthcare

professionals about me referring to a blow job (written documentation) ; —

Being told I cannot send peer-reviewed article titles, abstracts, and
or findings relevant to the team’s patient(s) via text (personal
testimony); Being dismissed to academic half-day without explanation
because I left the hospital building during a fire (written
documentation); Being told 1 have a mental disorder when I tried to
explain my personal philosophy of dialetheism to an attending (personal
testimony); Later being explained to by the director of the internal
medicine clerkship that getting on the right medicine for ADHD fixed all
the problems for another student like: me (personal testimony); Being
called late after work hours when I had the flu with the expectation
that I must pick up and discuss my “failures” for over an hour; then
being harassed in act of bullying by this same doctor the next day during
my lunch break for no patient-related end (written documentation and

personal testimony) .

EVIDENCE

My first clinical rotation was in Internal Medicine. The largest and
longest of all clinical rotations. I passed it while being harassed. I
even reported part of this harassment in writing to the director, and
she violated Title IX and school policy by failing to investigate,

report, or do anything.

Page 1of 6

 
26

28

29

30

31

32

33

34

35

36

37

38

39

41

42

43

45

46

47

48 -

49

50

51

 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 50 of 74

aR Adi Paliwal, apart from cursing throughout the training day and
sending of a group text about “blow jobs”, went so far as to fail me
for my note writing on my very first rotation. I had to refuse to sign
his final Internal Medicine evaluation politely walking away from this
chief resident, trained at the UACoM as a student and resident. I
wanted a concrete example from him of how my notes were wrong so I
could take his feedback with me and improve my notes. It had seemed to
me during this rotation like no matter how I wrote my own note(s),
that it was not correct. Turns out after multiple other clerkship
rotations, I should have been copying and pasting most of the notes
whether from templates or immediately from the text of the team’s

notes to pass. I realized this after this first rotation with Adi.

So, when d Adi Paliwal and I pulled up a random note during this final
feedback I refused to sign - so he could show me what I did wrong —- he
had the note I had written on my own in front of his own face and
under the diabetes mellitus (DM) problem he said “see you still are
not including the Alc value”... I looked at him and said “what are you
talking about? It is written right here under the DM problem. I can’t
sign your feedback note [walking away after taking a picture of his
evaluation form].” Is a student being harassed supposed to sign a note
failing him for writing notes incorrectly, when the random note we
pull up is said to not have a value where this value is plainly and

clearly written? His Honor, to Rick, the answer is: no.

In fact, this happened repeatedly during my training, there were

Page 2 of 6

 
52

53

54

55

56

57

58

59

60

61

62

63

64

65

66

67
68
69
70

71

72
73
74
75

76

77

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 51 of 74

patient’s misdiagnosed by medical doctors according to other licensed
professionals from across licensing disciplines, whom I listened to
and communicated with about their thoughts. (Well actually, I ended up
just giving up on trying to work with other professionals on the care
team by the very end of my rotations.) However, during this first
rotation, I even had the head clinical pharmacist of 3 hospital floors
out-right tell me that he doesn’t think it’s serotonin syndrome either
- but that I “can’t ask these types of questions yet, I have to wait
because it is not my [legal] responsibility” - which in this patient
cased during my first in-patient experience was the legal
responsibility of the previous Dean of the CoM dR Goldschmidt. I was
on the floor strongly and directly inquiring how this same patient had
a tracheostomy put in with zero abnormal vitals in the computer health
records. And dR Adi Paliwal tried to teach me the ABC’s of airway,
breathing and circulation, and on so the floor I responded to him that
I learned this already (as a lifeguard) and there are no abnormal
vitals in the computer system; - that this is the point of my concern.
An African American nurse then walked by me and said in front of
everyone on the floor, “oooh baby, who are you?! You are going

places.”

Hence the retaliation. And hence why the patient’s appreciated my
care. I showed them their medical records on the computer. I always
let them know I am just medical student, and am not a MD. And always
said the medical team is the one that can help guide all of us with
the records and effective interpretation. I was always respectful, and

never once said in front of any patient that I disagreed with the

Page 3 of 6

 

 
 

 

78
79
80
81
82

83

85
86
87
88
89
90

91

92
93

94

95
96
97
98
99
100

101

 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 52 of 74

diagnosis. NOT. ONCE. I always deferred to the licensed medical
providers. And I always encouraged patients to own their own
healthcare process as their own advocates.

And this made it worse. I learned very quickly that this was not an
honest game being played in the hospital, and that the feedback I was
being given was almost always to be contradicted, and that my grading

had nothing to do with reality at many junctures.

So, I started to record my presentations which sometimes were
interrupted so many times in front of the entire team, it would take
me 30 minutes to get through a single patient, to try and figure out
what the heck I was supposed to do with each new team. I mean during
this exact same Internal Medicine rotation; I was told point-blank by
attending dR K Beeler that it is “not acceptable to request equal

treatment of respect from my team member and fellow student”.

My brain was literally not capable of keep up with this..and it
eventually led me to experience what were stroke-like symptoms during.

my next clinical rotation.

And in the end, I did learn to write notes more proscriptively, while
also being able to advance my ideas. I eventually started to get
recognized by my peers after time and time again other departments had
to call me back and edit their statements and reads of CT’s,
diagnosis, and exam findings. And it was because within the
contradiction of useful and useless training, I was able to piece

together - from my own will and desire to become a balanced healthcare

Page 4 of 6

 
102

103

104

105

106

107

108

109

110

111

112

113

114

115

116

117

118

119

120

121

122

- 123

124

125

126

 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 53 of 74

provider - an appropriate methods of documentation which looked

nothing like the other providers at times.

Keep in mind that I did not start documenting useless wrong-doings
against me heavily until later in my clinical experiences. It took me
about 6 months to figure out, and to come to terms with, what was

really going on.

And yes, I was almost always grateful and respectful during my
internal medicine rotation, see texts to dR Mikhael and Adi. And yes,
the physicians would either fail me for medical knowledge or for
professionalism if they didn’t like me. (And note, I passed my
licensing exams in the end.) The doctors on any team that didn’t like
me would pick one of these angles of “attack”. The doctors were either
forced to admit that I knew enough to pass, but failed to be
professional (which is not true); or they would fail me for medical
knowledge (not precisely true either), passing me for professionalism.
Of course, at times I would willing just fail the professionalism
component by exercising my rights to be absent and my rights to
submit, for example, a case report late. However, this professionalism
failure by the rules and policy should only have been approximately 5%
of my final clinical grade, which I willingly sacrificed on one or two

occasions.

You will see, His Honor, this pattern throughout my grades, and this

is' ultimately why I believe that the surgery clerkship director

arbitrarily and capriciously decided to not allow me to take my first

surgery clerkship rotation final shelf exam when I was absent due to

Page 5 of 6

 
127

128

129

130

131

132

133

134

 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 54 of 74

my attempt to meet with the psychiatry clerkship director morning of
examination. I had been failed for medical knowledge by the surgeons
and it would have looked bad if, yet again, I passed the national
shelf exam(s). We will see, His Honor, how at one point the neurology
clerkship director basically failed me for everything possible,
listing at no comparable length where I had succeeded well above
standards, earning a final pass. This was before the surgery rotation

re-take.

Page 6 of 6

 
PS

eer
iE

 

 

 

 

 

 

 

 

 
 

 
 

 
    
 
   
   
 
   

| am in the team room...code red...
1:00 PM

   

| have left building and awaiting
further directions. Hope the team
is safe.

1:09 PM

 

to ee c

 

 

Ok. Thank you. | will go to
academic half day.

1:10 PM

Send message

 
eet ge 59 of 74

    

Mobile-friendly - For people who do experience signs and
symptoms of long QT syndrome, the most common long
QT symptoms include: Fainting. This is the most common
sign of long QT syndrome. Seizures. If the heart continues

Thank you for helping realize
the most important thing for

my presentation is decreased
commentary. | also need to
work on organization. | didn't

get to go over my A/P during

the presentation, however her
heart did not have regular rate or
rhythm. Again, for the patient's
sake | send this text. Thank God |
am off tomorrow. Sleep.

Not sent. Tap to try again.

Thank you for all your help ee
and teaching. | re-listened to

all your teaching points for my

presentation. Very good pointers.

BR,

Cheers. 63
Not sent. Tap to try again.

 

©

  

Send message

 

 

 
    

What do you want dude?

 

 

| don't need or want to pick up my
phone. | am on lunch break.

Is there a patient? | just don't want
to talk on it. Please.

57 mins

 

© Send message

 

 

 
 

 

Waa age 61 of 74

  

is there a patient? | just don't want
to talk on it. Please.

 

57 mins

 

Leave me in peace. Unless | need
to do something for my job.

 

Ok. If there is a pt or there is
something you need help with
please let call me again.

56 mins

Headed to team room.
6 mins

 

© Send message

 

 

 
 

42/20/2019 Case 4°20-CV-00028-JAS- JF eR OP MEN he bia bled O41 1 eee page 62 of 74

THE UNIVERSITY
_ OF ARIZONA. Richard A Russell <rar777@email.arizona.edu>

 

F/u from our meeting last week
3 messages

Richard A Russell <rar777@email.arizona.edu> Sun, Dec 4, 2016 at 2:46 PM
To: Richard Alan <rick.alan.russell@gmail.com>, Amy Sussman <asussman@deptofmed.arizona.edu>

Dear Dr Sussman,

Thank you for spending time, energy, emotion to help me close up the IM clerkship! | know you are very busy at work and
have two young boys to raise with your family outside of work!

| look forward to seeing the last section of my final feedback removed from Oasis documentation and sent to the student
and OSME as we agreed.

Sincerely,
Rick

 

Below were some of the concems | emailed the professionalism team and that we spoke about during this meeting. If you
really are interested in my experience, | again urge you to read my balanced reviews of the residents and doctors |
worked with over the first 8 weeks.

We discussed:

Most concerningly, is the section for the OMSE and the student! If it's valid and important, then put it in the official
note. If it's not valid and unimportant, then don't write in my feedback section of Oasis.

1) that during the first 8 weeks my official written mid-clerkship feedback forms were nearly, completely,
contradictory, and that from the first day | very avidly sought feedback to incorporate into my daily practices

2) that the most significant thing | changed was my daily interaction, specifically for out-patient I said as few words
as possible every single day and single-handedly that's what improved my feedback most

3) there was also concern for professionalism and clinical errors on the part of my team(s), for example, someone
on my team gave my cell phone number to a patient, trying to play a prank with harassment about a blow job and
the fellow student walked out of my presentation(s), even while other doctors and residents stayed

4) and that ultimately | conformed, which has nothing to do with my maturing and certainly nothing directly to do
with critical thinking or application of medical knowledge in the clinical settting

 

Amy Sussman <asussman@deptofmed.arizona.edu> Mon, Dec 5, 2016 at 7:45 PM
To: Richard A Russell <rar777@email.arizona.edu>

Dear Rick,

| spoke with OMSE leadership following our meeting on Thursday. They have requested that we keep the
documentation as is and not remove the below the line comments. As | stated previously, they will not be included on
your MSPE unless this is a repeated behavior or problem that is seen in all clerkships (and it appears things have
improved greatly since Medicine so this should not be the case). .

| am sorry | mispoke without revieiwng with leadership. It will remain as is but, again, should not pose a problem for
residency as it would not be included on your MSPE. | know you are smart and proactive, and I think you will continue
to do well throughout your clerkship time.

| am out on leave for some weeks. | am happy to speak more when | return or would encourage you to speak to
OMSE leadership if need be.

https://mail.google.com/mail/u/1 ?ik=98de4 18469&view=pt&search=all&permthid=thread-f%3A 15528236 155214891 93&dsqt=1&simplemsg-f%3A1562... 1/3

 
 

 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 63 of 74
12/20/2019 University of Arizona Mail - F/u from our meeting last week

Best Regards,
Amy

From: Richard A Russell [rar777 @email.arizona.edu]
Sent: Sunday, December 04, 2016 2:46 PM

To: Richard Alan; Amy Sussman

Subject: F/u from our meeting last week

Dear Dr Sussman,

Thank you for spending time, energy, emotion to help me close up the IM clerkship! | know you are
very busy at work and have two young boys to raise with your family outside of work!

| look forward to seeing the last section of my final feedback removed from Oasis documentation
and sent to the student and OSME as we agreed.

Sincerely,
Rick

 

Below were some of the concerns | emailed the professionalism team and that we spoke about
during this meeting. If you really are interested in my experience, | again urge you to read my
balanced reviews of the residents and doctors | worked with over the first 8 weeks.

We discussed:

Most concerningly, is the section for the OMSE and the student! If it's valid and important, then put it in the official
note. If it's not valid and unimportant, then don't write in my feedback section of Oasis.

1) that during the first 8 weeks my official written mid-clerkship feedback forms were nearly, completely,
contradictory, and that from the first day | very avidly sought feedback to incorporate into my daily practices

2) that the most significant thing | changed was my daily interaction, specifically for out-patient | said as few words
as possible every single day and single-handedly that's what improved my feedback most

3) there was also concern for professionalism and clinical errors on the part of my team(s), for example, someone
on my team gave my cell phone number to a patient, trying to play a prank with harassment about a blow job and
the fellow student walked out of my presentation(s), even while other doctors and residents stayed

4) and that ultimately | conformed, which has nothing to do with my maturing and certainly nothing directly to do
with critical thinking or application of medical knowledge in the clinical settting

 

Richard A Russell <rar777@email.arizona.edu> Wed, Nov 14, 2018 at 1:58 AM
To: Richard Alan <rick.alan.russell@gmail.com>

below the line internal medicine

On Mon, Dec 5, 2016 at 7:45 PM Amy Sussman <asussman@deptofmed.arizona.edu> wrote:
Dear Rick,

I spoke with OMSE leadership following our meeting on Thursday. They have requested that we keep the
documentation as is and not remove the below the line comments. As I stated previously, they will not be included
~ on your MSPE unless this is a repeated behavior or problem that is seen in all clerkships (and it appears things have
improved greatly since Medicine so this should not be the case).

https://mail.google.com/mail/u/1 7ik=98de4 1 8469&view=pté&search=all&permthid=thread-f%3A 155282361552 14891 93&dsqt=1&simpl=msg-f%3A1552... 2/3

 
Case 4:20-cv-00028-JAS- JR Document 1-1 Filed 01/16/20 Page 64 of 74
12/20/2019 iversity of Arizona Mail - F/u from our meeting la:

lam sorry I mispoke without revieiwng with leadership. It will remain as is but, again, should not pose a problem for
residency as it would not be included on your MSPE. ! know you are smart and proactive, and | think you will
continue to do well throughout your clerkship time.

Il am out on leave for some weeks. [| am happy to speak more when I return or would encourage you fo speak to
OMSE leadership if need be.

Best Regards,
Amy

From: Richard A Russell [rar777@email.arizona.edu]
Sent: Sunday, December 04, 2016 2:46 PM

To: Richard Alan; Amy Sussman

Subject: F/u from our meeting last week

Dear Dr Sussman,

Thank you for spending time, energy, emotion to help me close up the IM clerkship! | know you
are very busy at work and have two young boys to raise with your family outside of work!

| look forward to seeing the last section of my final feedback removed from Oasis documentation
and sent to the student and OSME as we agreed.

Sincerely,
Rick

 

Below were some of the concerns | emailed the professionalism team and that we spoke about
during this meeting. If you really are interested in my experience, | again urge you to read my
balanced reviews of the residents and doctors | worked with over the first 8 weeks.

We discussed:

Most concerningly, is the section for the OMSE and the student! If it's valid and important, then put it in the official
note. If it's not valid and unimportant, then don't write in my feedback section of Oasis.

1) that during the first 8 weeks my official written mid-clerkship feedback forms were nearly, completely,
contradictory, and that from the first day | very avidly sought feedback to incorporate into my daily practices

2) that the most significant thing | changed was my daily interaction, specifically for out-patient | said as few
words as possible every single day and single-handedly that's what improved my feedback most

3) there was also concern for professionalism and clinical errors on the part of my team(s), for example, someone
on my team gave my cell phone number to a patient, trying to play a prank with harassment about a blow job and
the fellow student walked out of my presentation(s), even while other doctors and residents stayed

4) and that ultimately | conformed, which has nothing to do with my maturing and certainly nothing directly to do
with critical thinking or application of medical knowledge in the clinical settting

 

 

https://mail.google.com/mail/u/17ik=98de4 1 8469&view=pt&search=all&permthid=thread-f%3A 15528236 155214891 93&dsqt=1&simpi=msg-f%3A1552... 3/3

 
Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 65 of 74
1 CLAIM 3
2 Having to repeatedly refuse to sign untrue and slanderous and
3 libelous statements against my professional character and person
4 then being penalized and retaliated for exercising -my right to and
5 of refusal to sign (written documentation); have physicians spread
6 rumors about me regarding false statements about my personal and
7 professional character repeatedly (written documentation and
8 personal testimony).
9 EVIDENCE
10 The evidence included here is only limited to the pediatrics
11 rotation, where the administration had to redact my evaluations
12 for this liable and also the psychiatry rotation - whence
13 totally false information was never redacted, addressed,
14 recognized, nor analyzed, rather included as valid truth in my
1s final evaluation. Specifically in psychiatry, the feedback from
16 the nurses I worked with directly, including the nursing manager
17 - to correct the doctor’s false statements that I was intrusive
18 and interfering with the nursing workflow - was completely
19 ignored by the medical doctors and committee(s) of medical
20 doctors. All the nurses that I worked with, which was a majority
21 on the floor, thought I was an amazing student. And none of the
22 nurses I fraternized with during my work at the VA psychiatric
23 ward complained to the nursing manager. The one nurse that did
24 not like me, reported me to a doctor for giving a dictionary
25 book to a patient trying to spell words correctly in the

Page 1 of 3

 

 
Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 66 of 74

26 psychiatry ward. This nurse (I believe name Rick) told me that
27 the book could be used as a weapon, and I guess he reported me
28 to the doctors; whom took the report as an opportunity to run

29 with it.

30

31 The pediatric and psychiatry instances don’t even begin to

32 consider all the slander and liable going against my name in

33 emails, which can be seen in the police report documents with

34 the UAPD. The Deputy Dean of Education even generated false

35 police reports based upon Facebook posts quoting the British

36 medical journal.

37

38 This defamation was an ongoing problem understanding what is the
39 spirit of harassment, and over and over, multiple medical

40 doctors were trying to find any account - regardless of it being
Al true or false, useful or useless, factually and realistically -
42 to try and find anything to break my enthusiastic spirit down

43 and paint my personal and professional image as something

44 untrue. I was always professional and direct in my dealings

45 about 99% of the time while associated with the UArizona College
46 of Medicine. The audio recording

47 15207921450 2018 11 15 _11_03_35_037_out is a conversation with
48 the Director of the VA psych -ward. In this recorded conversation
49 she flat out states that she received directive from the

50 UArizona faculty that students are not to collect their own

Page 2 of 3

 

 
51

52

53

54

55

56

57

58

59

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 67 of 74

evaluations. Yet, there are multiple emails from the director of
the psychiatry clerkship dR S. Herron stating he never sent out
a directive of such. This is yet another example of why I had to
start recording everything. Faculty were lying in confusion,
most often about very simple and reasonable miscommunication.
And yes, I reported the miscommunication(s), which were an
infringement on 1%* amendment rights of a VA psychiatrist to the

Office of General Counsel; stating there must be a “confusion”.

No action was taken.

Page 3 of 3

 
Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 68 of 74

 

Curricular Affairs Office PO Box 245150
THE UNIVERSITY University of Arizona College of Medicine Tucson, AZ 85724-5150
. OF ARIZONA. 1501 N. Campbell Avenue Tel: (520) 626-8074
. Room 3204 Fax: (620) 626-8999
College of Medicine
October 31, 2018

Re: Pediatrics Clerkship Appeal — Richard Russell
Mr. Russell:

This letter is in response to your formal request for Pediatrics Clerkship grade appeal, based on your
rotation 11/14/16 — 12/23/16. In this appeal, you made the following requests:

1. Remove or place “below the line” identified discriminatory and false comments
2. Re-evaluate the final clerkship grade of Pass

I have reviewed all the materials you provided and also the complete record of evaluations and
feedback from the Pediatrics Clerkship. Further, I have met with you in person and also interviewed
all individuals who contributed to your summative evaluation (Drs. Z. Shehab, Y. Kurland, A.
Baksh, and T. Johanson.) My decision, based on the sum of this data, is to uphold your grade of
“Pass” for the clerkship and retain the summative comments provided to the Associate Dean of
Student Affairs, Dr. George Fantry, with the exception of the following statements:

e “His honesty and integrity were questioned”

e “At that point, the senior resident had mentioned to Rich that he is not allowed to coerce his

evaluation.”

Both statements will be placed below the line of the summative comments provided by the Pediatrics
Clerkship grade and subsequently removed from the MSPE.

In accordance with the University of Arizona College of Medicine — Tucson Policy and Procedures
and Bylaws, this decision is final and no further grade appeal is permitted. Thank you for this
request.

Sincerely,
TP - COS...

Sean P. Elliott, MD

Interim Associate Dean, Curricular Affairs
Professor and Associate Chair, Dept. of Pediatrics
The University of Arizona College of Medicine
Tucson, Arizona

selliott@peds.arizona.edu

cc: Kevin Moynahan, MD, Deputy Dean of Education
George Fantry, MD, Associate Dean — Student Affairs
Ziad Shehab, MD, Director — Pediatrics Clerkship

 

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 69 of 74
Friday, January 4, 2019

Richard A. Russell
Reasons for Appeal

My appeal should be granted because Dr. Elliot’s rejection of my appeal was not
supported by the evidence and constituted a neglect of discretion.

I have passed the psychiatry clerkship national board exam, but I was failed for
interpersonal communication and patient care based upon 3 anonymous physician graders
(Screenshot_20181209-191806.png; Screenshot_20181209-194934.png). These
anonymous graders were selected from within the 5 attending physicians and 2 resident
physicians in training (VA Rotation Schedule.xlsx), which I worked with for varying
amounts of time during the 6-week clerkship. Presently, to the best of my knowledge, only
1 of the 5 attendings I worked with has contributed to my final grade. This is exhibited by
the fact that I have collected 2 additional feedback and evaluation forms from 2 more
attendings from this group (MG_20181105_0003.jpg, Russell.jpg), both of which
demonstrate my current grade should be a pass, aot a failure.

Additionally, I spoke with Dr. Klugheit, who said I was professional and respectful
around her (Screenshot_20181231-012605). I also have summarized the verbal feedback
Dr. Trimble provided to me. (Screenshot_20181230-180826.png). I worked with Dr.
Trimble for multiple weeks directly at the VA psychiatry ward 1 west, and he indicated I
should not have failed the clerkship. I also talked with all the remaining members of this
group, excluding 1 of the residents, Dr. Carlo. At the Banner University Medical Center,
Dr. Peet told me in person that she did not think I should fail and “to continue to advocate

for myself.” (download_20181209_193240.jpp).

Page 1 of 5

 
 

 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 70 of 74
Friday, January 4, 2019

Furthermore, two students told me they thought I was professional and respectful
during the clerkship (contradicting my purported failure of respecting peers); one of their
attestations is included as well (Scteenshot_20181209-191706.png). I worked a sum total
of 8 weeks with attendings Dr. Trimble and Dr. Allison (my mentor for the 6-week
rotation) who wrote these additional feedback and evaluation forms
(Screenshot_20181209-192518.png). I took significant time to personally collect these
evaluations and feedback forms since the end of the clerkship. All offer some form of
positive feedback, and none indicate any area of failure.

I have recorded proof that the director of the psychiatry clerkship, Dr. Herron, has
blocked the collection of feedback and evaluation from Dr. Mayo, who was another
attending assigned to teach me in Dr. Trimble’s absence. Despite Dr. Mayo “happily”
offering me written feedback and evaluation, and despite her being “happy” with my
performance. Doctor Mayo was 1 of only 2 attendings who has thoroughly seen me
complete patient interviews and reviewed my clinical patient care notes. She also was the
only attending to train me in electroconvulsion therapy procedures with het patient.
Regarding the aforementioned recording, it contains a conversation in which Dr. Gunther,
director of the VA psychiatry ward 1 west—whom to the best of my knowledge passed me
with marks of excellence after working directly with me for 2 plus weeks
(MG_20180910_095156.jpg)—told me verbatim that clerkship director Dr. Herron said
students are not to get the feedback and that I need to talk with him

day after notifying the university’s general legal counsel that the psychiatry clerkship

Page 2 of 5

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 71 of 74
Friday, January 4, 2019

director had provided misinformation, ultimately blocking my due feedback and evaluation.
(Screenshot_20181209-193707.png).

It is indisputable that attending Dr. Pace—who I was never assigned to work with,
who I never actually worked with, and who never oversaw my patient care—complained
about me to all the other VA attendings and the psychiatry clerkship director. This
unjustifiably hurt my professionalism grade. I had no problems with faculty other than her.
After one incident of conflict with Dr. Pace, I directly apologized to her for my behavior
of not asking my question in the (non-patient) workroom more inquisitively. In this matter,
Dr. Pace spent less than a total of 3 hours around me during the 6-week clerkship and even
raised her voice and hand at me regarding a clinical patient description. I simply disagreed
with Dr. Pace about a patient she never saw, and who was never assigned to her for care.
Sincerely I directly thanked Dr. Pace for explaining too.

At no point was I told I was in danger of failing, even after meeting with the clerkship
director Dr. Herron well into the 6-weeks. (Screenshot_20181209-191641.png), and the
witnesses, of Dr. Pace’s unprofessional behavior toward me, stated immediately afterward:
"you challenged the expert and did not listen (Dr. Peet)" and "yeah I don't know what to
do...just be careful...I learned in surgery just not to say anything to attendings...it's about
how you approach authority (Dr. Fernandez)" (Screenshot_20181209-195203). I took this
feedback, and applied it directly and immediately.

My current grading situation does not feel like helpful instruction from a public
university contracted to teach me the fundamental tenets of allopathic medicine. I believe

Dr. Carlo, the resident physician in her first year of training, gave me most marks of failure.

Page 3 of 5

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 72 of 74
Friday, January 4, 2019

Doctor Carlo’s only statements to me were "I am just concerned about your safety” and
“hierarchy is real." Dr. Carlo never once mentioned to me my failing performance during
the psychiatry clerkship.

Furthermore, my future residency job application comments written by Dr. Herron
in my MSPE incorrectly stated I was intrusive and “interfered with the workflow of
nurses.” This statement is inaccurate. I have collected signed attestations from 6 nurses,
including the Nurse Manager of the floor, stating the exact opposite
(IMG_20181105_0004.jpg, IMG_20181209_204519317.jpg). One Registered Nurse said I
was the best medical student she has ever seen in 3.5 yeats on the floor
(MG_20181105_0001.jpg). And the Nurse Manager supervising all the nursing staff said
she received no complaints; and agreed I was a positive contributor, leaving her phone
number for questions.

In whole, medical school has been quite a learning experience and undeniably a
fantastic life opportunity. I have grown immensely, and I have received much valuable
guidance to integrate into who I am and what I plan to do for the Tucson community, the
state of Arizona, and beyond, as an honorable alumnus of the University of Arizona and
professional medical doctor. For the 2019 year, I plan to focus on mote effectively working
with a team.

I request that after reviewing my appeal and all provided evidence, that the SPC
amend my grade in my Psychiatry Clerkship to a non-failing grade.

Sincerely,

Page 4 of 5

 
 

Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 73 of 74
Friday, January 4, 2019

Rick
MD Candidate 2019, UA-CoM

Ratr777@email.arizona.edu

Referenced documentation hyperlinked, Click Here

 

Page 5 of 5

 
Case 4:20-cv-00028-JAS-JR Document 1-1 Filed 01/16/20 Page 74 of 74

Appendix B: Assessment Forms

Mid-Clerkship Formation Feedback Form

 

 

 

 

  

 

 

 

 

 

 

 

 

. MID-CLERKSHIP FORMATIVE FEEDBACK —_
Student eR hard ieussted Evaluator} 4),.
Clerkship | Panic VY Site FX
an t Date

 

—— Knowledge
$ Exh appropiate knowledge and understanding of bese

improvement ae noeton "Di Did not observe

Rick _

 

 

 

 

 

 

 
